Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        January 7, 2020




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    ELIZABETH GOODWIN,                                              No. 52019-2-II

                                 Respondent,

           v.

    JEREMY HOLLIS,                                            UNPUBLISHED OPINION

                                 Appellant.

         CRUSER, J. — Jeremy Hollis appeals the superior court’s denial of his motion to revise a

domestic violence protection order (DVPO) that restrained him from having any contact with his

daughter, H.H.,1 or the daughter’s mother, Elizabeth Goodwin. He challenges the commissioner’s

findings, adopted by the superior court, which (1) any of his acts placed H.H. or Goodwin in fear

of imminent physical harm and (2) he committed an act of domestic violence outside the scope of

permissible discipline when he sprained H.H.’s wrist following an incident involving an iPod. He

further challenges the order to surrender weapons that was predicated on the court’s conclusion

that he posed a credible threat to the physical safety of H.H. and/or Goodwin.

         Goodwin counters that the commissioner properly issued the DVPO and that the superior

court properly denied Hollis’s motion to revise. She asserts that the commissioner’s findings were

supported by the evidence.


1
    We use the initials H.H. throughout to refer to Hollis and Goodwin’s minor child.
No. 52019-2-II


       We affirm the superior court’s denial of Hollis’s motion to revise. We hold that although

interpretation of the evidence may differ, there is substantial evidence in the record sufficient for

the superior court to find that Hollis engaged in acts that placed both Goodwin and H.H. in

reasonable fear of imminent harm and that Hollis committed a discrete act of assault that exceeded

the range of permissible corrective discipline when he sprained H.H.’s wrist. These findings are

sufficient to support the superior court’s conclusions that Hollis committed domestic violence and

that he posed a credible threat to the physical safety of H.H. Accordingly, the superior court did

not abuse its discretion when it denied Hollis’s motion to revise the DVPO because there was a

substantial basis on which to uphold the order. For the same reason, we hold that Hollis’s

challenge to the order to surrender firearms fails because that order is predicated on the conclusion

that Hollis posed a credible threat to the physical safety of the protected persons.

                                              FACTS

                   I. TEMPORARY RESTRAINING ORDER AND PARENTING PLAN

       Hollis and Goodwin are parents in common to H.H. Hollis and Goodwin lived together

for some time but never married. The two separated in 2010, when H.H. was five years old.

       Hollis had regular visitation with his daughter following the separation. Goodwin recalled

that upon picking H.H. up from Hollis, H.H. “would not talk, she would scream, she would be in

a fetal position on the bed. She would be in the -- in the closet.” Report of Proceedings (RP) (Dec.

6, 2017) at 45. In April 2016, a temporary restraining order was issued restricting Hollis’s contact

with H.H.

       Goodwin sought the restraining order on behalf of H.H. following an incident in which

Hollis’s then fiancé claimed H.H. took her iPod back to Goodwin’s house without asking


                                                  2
No. 52019-2-II


permission. Hollis went to Goodwin’s house to retrieve the iPod and to discuss the matter with

H.H., but H.H. resisted speaking with him. At some point, Hollis “tried to get [H.H.] out of bed”

so that he could speak to her. Id. at 58. Hollis later received notice regarding the temporary

restraining order and that Child Protective Services (CPS) was conducting an investigation related

to that event. CPS eventually determined that the report of child abuse was unfounded.

       Goodwin’s account of that same event differed. Goodwin claimed that Hollis came into

the house uninvited and “started pulling on [H.H].” Id. at 49. This pull resulted in a sprain.

       The temporary restraining order never went to a hearing. Instead, Goodwin agreed not to

seek a restraining order on the condition that the parties create a parenting plan that gave H.H. full

control over whether she would have any residential time with Hollis. Goodwin testified that it

was her belief that she and Hollis had agreed, as part of this arrangement, that Hollis would not

contact H.H.

       In the year and a half after Hollis and Goodwin modified the parenting plan to restrict

Hollis’s residential time with H.H., H.H. did not request visitation with Hollis. However, Hollis

did go to H.H.’s school to drop off holiday and birthday cards, but he did not mail those cards for

fear that Goodwin might not give them to H.H.

                                      II. PROTECTION ORDER

       In October 2017, Goodwin found suicide notes and pictures beneath H.H.’s bed. There

was a suicide note addressed to each parent, and the one addressed to Hollis stated, “It is your

fault! You put me through deep dark depression you made me suicidal.” Clerk’s Papers (CP) at

119. Prior to that, in April 2017, H.H. disclosed to Goodwin that Hollis had sexually assaulted her

at some point. Goodwin took H.H. to the emergency room out of concern for her safety related to


                                                  3
No. 52019-2-II


the sexual assault disclosures and related to H.H.’s revelations that she was contemplating suicide.

H.H. was admitted for inpatient treatment. The hospital intake notes describe a history of self-

harm, prior attempted suicide, mood swings, depression, and anxiety. The intake notes also state

that H.H. described sex abuse by her father.

       Goodwin filed a petition for protection in June 2017, seeking protection for herself and

H.H., then 13 years old, from Hollis. Goodwin claimed that due to Hollis’s verbally and mentally

abusive behavior, H.H. struggled with mental health issues and has required counseling. Goodwin

stated that Hollis had “explosive behaviors” that caused her to fear retaliation from Hollis

following H.H.’s disclosures. Id. at 5. Goodwin described prior events in which Hollis would

leave messages, pound on the front and back doors, and make threatening statements through the

door. Goodwin also noted that Hollis had a gun safe and a concealed weapons permit.

       A temporary protection order was initially filed in June 2017 and was reissued on several

occasions. The superior court delayed hearing the matter to await resolution of the sexual assault

allegations by CPS and to await the results of the criminal investigation. CPS determined that the

allegations were founded, but Hollis was in the process of appealing the findings. The prosecutor

did not appear to move forward with a criminal action related to the sexual assault allegations by

the time the commissioner held a hearing on the protective order.

       In December 2017, the court commissioner held a hearing on the issuance of the protection

order with both parties present. After hearing testimony from both parties, the commissioner

granted the DVPO. The commissioner declined to make a finding regarding whether the sexual

assault had occurred.    However, the commissioner did find that H.H. suffered “significant

psychological harm” based on evidence from the medical records that showed H.H. was in


                                                 4
No. 52019-2-II


counseling, she has engaged in “significant self-harm.         She’s been admitted for inpatient

treatment,” and these issues “appear[] to stem from whatever her relationship is with Mr. Hollis.”

RP (Dec. 6, 2017) at 74. The commissioner further found that

                [w]hatever has been occurring is significant enough that this child would
       rather end her life than have communication with Mr. Hollis. And whether or not
       it was physical abuse, emotional abuse, mental abuse, sexual abuse -- whatever it
       is is certainly significant enough that this has created a significant issue sufficient
       enough for me to enter an order of protection based off of that.

Id. at 74-75.

       The commissioner noted that according to Rodriguez v. Zavala, 188 Wn.2d 586, 590-91,

398 P.3d 1071 (2017), he may find domestic violence “off of a parent’s concern[] for psychological

harm for a child.” RP (Dec. 6, 2017) at 74. The commissioner noted that whatever was occurring

between Hollis and H.H., “it [was] significant enough that this child would rather end her life than

have communication with Mr. Hollis,” and “this has created a significant issue sufficient enough

for me to enter an order of protection.” Id. at 74-75.

       The protection order was filed on December 6, 2017, and contained written, boilerplate

“findings” that Hollis committed domestic violence as defined in former RCW 26.50.010(1)

(2015) and that he posed a credible threat to the physical safety of the protected persons.2 Hollis

was also ordered to surrender weapons and firearms.



2
  Although the order for protection labels the statements that “Respondent Committed domestic
violence as defined in RCW 26.50.010” and “Respondent presents a credible threat to the physical
safety of the protected person/s” as findings of fact and describes the “conclusion” as the relief
granted, we are not bound to so treat them. CP at 23. Where a conclusion of law is mislabeled as
a finding of fact, we review it as a conclusion of law. Willener v. Sweeting, 107 Wn.2d 388, 394,
730 P.2d 45 (1986).
        “‘If a determination concerns whether the evidence showed that something occurred or
existed, it is properly labeled a finding of fact.’” In re Welfare of A.L.C., 8 Wn. App. 2d 864, 871,
439 P.3d 694 (2019) (internal quotations marks omitted) (quoting Goodeill v. Madison Real Estate,
                                                    5
No. 52019-2-II


                                      III. MOTION FOR REVISION

        Hollis filed a motion to revise the protection order. The superior court remanded to the

court commissioner, requesting that he clarify his findings. The commissioner did not take

additional argument or evidence from the parties.

        On remand, the commissioner found that Hollis sprained H.H’s wrist during the “iPod

incident” in April 2016. RP (Apr. 3, 2018) at 6. The commissioner concluded that this injury

exceeded the scope of permissible discipline and the allegations were “sufficient for the Court to

find that an act of physical harm, bodily injury, or assault had occurred.” Id. at 7.

        The commissioner reiterated that he would not make a finding regarding whether the sexual

assault occurred, but that he found credible the fact that H.H. made disclosures to Goodwin related

to the sexual assaults.

        In addition, the commissioner found that the parties agreed, by way of their parenting plan,

that Hollis would have no contact with H.H. unless it was initiated by H.H. This agreement was

made “in lieu of Ms. Goodwin pursuing an actual restraining order.” Id. at 10. But in spite of this

agreement, Hollis continued to contact H.H. by dropping holiday and birthday cards off at her



191 Wn. App. 88, 99, 362 P.3d 302 (2015)). But “‘if a determination is made by a process of legal
reasoning from, or interpretation of the legal significance of, the evidentiary facts, it is a conclusion
of law.’” Id. at 872 (internal quotation marks omitted) (quoting Goodeill, 191 Wn. App. at 99).
        Determining whether Hollis’s conduct equates to something that the statute defines as
“domestic violence” necessarily invokes the process of legal reasoning, and so this statement in
the protection order will be treated as a conclusion of law. See Id. at 872. The same is true of the
statement that “Respondent presents a credible threat,” because in order to make this
determination, the superior court was required to take stock of the evidence, interpret the legal
significance of the evidentiary facts, and determine whether Hollis posed a threat that was credible.
CP at 23. Such reasoning involves more than mere consideration of whether the facts show
something occurred or existed and may be more properly construed as a legal conclusion. See
A.L.C., 8 Wn. App. 2d at 871-2.

                                                   6
No. 52019-2-II


school. The commissioner was unpersuaded by Hollis’s argument that because he had not had

actual visitation with H.H., there was no evidence of fear of imminent harm.

       The cumulative effect of these facts led the commissioner to conclude that Goodwin and

H.H. were placed in fear of imminent physical harm, bodily injury, or assault. In addition, the

commissioner found Goodwin’s testimony regarding the iPod incident and the sprain that H.H.

sustained on her wrist credible, and he concluded that these facts “would be a sufficient basis for

the Court to find an order of protection.” Id.

       Following the commissioner’s clarification of his findings, the superior court determined

that there was a “sufficient basis for the court commissioner’s ruling.” CP at 81. The superior

court denied Hollis’s motion to revise.

                                           DISCUSSION

       Hollis assigns error to two of the superior court’s findings,3 arguing that that there was

insufficient evidence in the record to show that (1) Hollis committed any acts that would place

H.H. or Goodwin in fear of imminent harm or (2) Hollis did anything more than cause a minor

injury to H.H. when he sprained her wrist while attempting to speak to her regarding the iPod.

Thus, Hollis argues, the superior court’s findings did not support its conclusion of law that he

committed an act of domestic violence. In addition, Hollis challenges the superior court’s

conclusion that he posed a credible threat to the physical safety of H.H. and, therefore, the superior

court erred when it ordered him to surrender all of his firearms. On the basis of these claims,




3
 Because the superior court adopted the commissioner’s factual findings, we refer to the findings
as the findings of the superior court.

                                                  7
No. 52019-2-II


Hollis asserts that the superior court erred when it denied his motion to revise the protection order.

We disagree.

          We hold that the superior court did not abuse its discretion when it denied Hollis’s motion

to revise the DVPO. Substantial evidence in the record supports the superior court’s factual

findings, which, in turn, support the legal conclusions that Hollis committed domestic violence

and posed a credible threat to H.H.’s and Goodwin’s safety. Hollis’s contentions are all predicated

on a disagreement regarding the credibility, persuasiveness, and weight of the evidence that

supported the superior court’s findings, which is beyond the scope of our review.

                                         I. LEGAL PRINCIPLES

A. STANDARD OF REVIEW

          A court commissioner’s decision is subject to revision by the superior court. RCW

2.24.050. The superior court will then review both the commissioner’s findings of fact and

conclusions of law de novo. State v. Ramer, 151 Wn.2d 106, 113, 86 P.3d 132 (2004). If the

superior court agrees with the commissioner’s decision and denies the motion to revise, the

superior court has then adopted the commissioner’s findings of fact and conclusions of law as its

own. Maldonado v. Maldonado, 197 Wn. App. 779, 789, 391 P.3d 546 (2017). A commissioner’s

oral findings that are adopted by the revision court are sufficient for review. In re Marriage of

Williams, 156 Wn. App. 22, 28, 232 P.3d 573 (2010). On appeal, we review the superior court’s

ruling, not the commissioner’s. In re Matter of Knight, 178 Wn. App. 929, 936, 317 P.3d 1068

(2014).

          We review a superior court’s decision to grant or deny a DVPO for abuse of discretion.

Rodriguez, 188 Wn.2d at 590-91. The decision below will not be disturbed unless it was


                                                   8
No. 52019-2-II


manifestly unreasonable or based on untenable grounds or reasons. In re Marriage of Freeman,

169 Wn.2d 664, 671, 239 P.3d 557 (2010).

       Where, as here, “the trial court acts as a fact-finder, appellate review is limited to whether

substantial evidence supports the trial court’s findings and whether the findings support its

conclusions of law.” In re Dependency of Schermer, 161 Wn.2d 927, 940, 169 P.3d 452 (2007).

“‘Questions of law and conclusions of law are reviewed de novo.’” Hegwine v. Longview Fibre

Co., 162 Wn.2d 340, 353, 172 P.3d 688 (2007) (quoting Sunnyside Valley Irrig. Dist. v. Dickie,

149 Wn.2d 873, 880, 73 P.3d 369 (2003)).

       When factual findings are challenged on appeal, we review the findings for substantial

evidence. In re Marriage of Fahey, 164 Wn. App. 42, 55-56, 262 P.3d 128 (2011). Substantial

evidence supports the superior court’s findings where the record contains sufficient evidence “to

persuade a rational, fair-minded person of the truth of the finding.” In re Estate of Jones, 152

Wn.2d 1, 8, 93 P.3d 147 (2004). The party challenging a finding bears the burden of showing that

it is not supported by the record. Scott’s Excavating Vancouver, LLC v. Winlock Props., LLC, 176

Wn. App. 335, 342, 308 P.3d 791 (2013). We will view the evidence in the light most favorable

to the prevailing party below. Id. Unchallenged findings are verities on appeal, and challenged

findings are also binding on this court if they are supported by substantial evidence. In re

Disciplinary Proceeding Against Pfefer, 182 Wn.2d 716, 724, 344 P.3d 1200 (2015).

       Evidence may be substantial even if it is susceptible to more than one reasonable

interpretation. Sherrell v. Selfors, 73 Wn. App. 596, 600-01, 871 P.2d 168 (1994). And on review,

we must “defer to the trier of fact on the persuasiveness of the evidence, witness credibility, and

conflicting testimony.” Knight, 178 Wn. App. at 937. Therefore, we will not disturb a superior


                                                 9
No. 52019-2-II


court’s finding of fact if substantial, though conflicting, evidence supports the finding. Merriman

v. Cokeley, 168 Wn.2d 627, 631, 230 P.3d 162 (2010).

B. DOMESTIC VIOLENCE PROTECTION ORDER

        RCW 26.50.020(1)(a) provides that “[a]ny person may seek relief under this chapter by

filing a petition with a court alleging that the person has been the victim of domestic violence

committed by the respondent.” In addition, a person may file a petition for protection on behalf

of minor household members. RCW 26.50.020(1)(a).

        The petition for relief must allege the existence of domestic violence and must be

accompanied by an affidavit made under oath stating the specific facts and circumstances from

which relief is sought. RCW 26.50.030(1). The definitional statute within the protection order

chapter states in pertinent part,

        “Domestic violence” means: (a) Physical harm, bodily injury, assault, or the
        infliction of fear of imminent physical harm, bodily injury or assault, . . . (b) sexual
        assault, . . . or (c) stalking . . . of one family or household member by another family
        or household member.

Former RCW 26.50.010(1).

        Upon notice and after a hearing, former RCW 26.50.060 (2010) authorizes the superior

court to grant or deny a DVPO. Aiken v. Aiken, 187 Wn.2d 491, 498, 387 P.3d 680 (2017). In

granting the order, the court may “exclud[e] the respondent from a dwelling, prohibit[] the

respondent from coming within a certain distance from the petitioner or a minor child, restrain[]

the respondent from having any contact with the petitioner or minor child, and grant[] other relief

as appropriate.” Id. (citing RCW 26.50.060(1)). When the order restricts an individual’s contact

with his or her minor children, the order must be set for a fixed period, not exceeding one year,

which may be renewed following a hearing. Id. (citing RCW 25.50.060(2)).

                                                  10
No. 52019-2-II


        Upon issuing a protective order under ch. 26.50 RCW, the court must also order the

respondent to surrender all firearms and dangerous weapons when certain statutory conditions

exist. Former RCW 9.41.800(3) (2014). When (1) the respondent has actual notice of the hearing

and an opportunity to participate, (2) the order restrains the respondent “from harassing, stalking,

or threatening” the intimate partner or child or prohibits the respondent from “engaging in other

conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or

child,” (3) the order contains a finding that the respondent “represents a credible threat to the

physical safety of the intimate partner or child,” and (4) the order, “[b]y its terms, explicitly

prohibits the use, attempted use, or threatened use of physical force against the intimate partner or

child,” the court is compelled to order the respondent to surrender all dangerous weapons and

firearms. Former RCW 9.41.800(3).

                                            II. ANALYSIS

A. FEAR OF IMMINENT HARM

        Hollis challenges the superior court’s findings that his conduct placed H.H. and Goodwin

in imminent fear, arguing instead that their fear was “entirely self-generated” because he had not

seen H.H. in a year and a half due to the parenting plan that restricted his visitation with her. Br.

of Appellant at 20. He argues that because there was no evidence of any causal nexus between his

conduct and H.H.’s and Goodwin’s fear, the superior court erred in finding that he committed

domestic violence under the “fear of imminent physical harm” prong of former RCW 26.50.010(1)

and erred in declining to revise the commissioner’s issuance of the protection order. We disagree.

        Hollis essentially asks us to reweigh the evidence before the commissioner and the superior

court to arrive at a different result. But it is exclusively the province of the superior court to weigh


                                                  11
No. 52019-2-II


the evidence. Knight, 178 Wn. App. at 937. Below, the superior court considered the fact that

Hollis had not seen H.H. for over a year due to the restrictive parenting plan. However, the superior

court nevertheless concluded that the protection order was necessary because “there was [sic]

continued attempts at contact, and while there wasn’t [sic] visits, that was through the agreement

of the parties, and in lieu of Ms. Goodwin pursuing an actual restraining order.” RP (Apr. 3, 2018)

at 10.

         Hollis’s task on review is to convince us that the superior court’s findings are not supported

by the record. Scott’s Excavating, 176 Wn. App. at 342. Hollis does not dispute the fact that he

continued to attempt contact with H.H. through holiday and birthday cards. Instead, he disputes

only the superior court’s interpretation of those attempts at contact as something that would cause

H.H. or Goodwin to be in fear. Evidence may still be substantial where more than one reasonable

interpretation exists. Sherrell, 73 Wn. App. at 600-01.

         In addition, Hollis states that he did not exceed the scope of permitted contact in the

parenting plan because the plan did not constitute a total restriction on contact, and he alleges that

neither parent testified below that the parenting plan was a total restriction on contact. However,

the record reflects that Goodwin understood that when she agreed to drop the restraining order,

Hollis agreed not to contact H.H. at all unless H.H. “agreed to, initiated, or consented to” the

contact. RP (Apr. 3, 2018) at 8. The superior court found this testimony credible. Accordingly,

substantial evidence supports the finding that Hollis attempted contact with H.H. in violation of

the agreement between the parents.

         Substantial other evidence supports the finding that Hollis caused Goodwin’s and H.H.’s

fear. In Rodriguez, our Supreme Court held that “the definition of ‘domestic violence’ allows a


                                                  12
No. 52019-2-II


petitioner to seek relief based on a general fear of harm between family members.” 188 Wn.2d at

594. Therefore, a parent’s fear that the restrained individual poses a threat of imminent harm to

their child is a sufficient basis on which to seek a protection order. Id. at 599.4 “[H]arm caused

by domestic violence can be physical or psychological.” Id. at 596.

       The superior court relied on Rodriguez in finding that based on Goodwin’s testimony

regarding her concern for H.H.’s psychological state and H.H.’s threats of self-harm, there was

sufficient evidence that Hollis’s conduct placed Goodwin in fear of imminent harm to H.H. The

superior court reviewed medical records, which detailed H.H.’s history of suicidal ideation, self-

harming, and the emotional trauma she experienced. The superior court noted that the issues

identified in these medical records appeared to “stem from whatever [H.H’s] relationship [was]

with Mr. Hollis.” RP (Dec. 6, 2017) at 74. The superior court also reviewed two suicide notes

that H.H. wrote—one addressed to Goodwin and the other addressed to Hollis—in which H.H.

specifically stated that Hollis was the cause of her mental health issues. The trial court also heard

testimony from Goodwin that prior to the restrictive parenting plan, H.H. would return from




4
  Rodriguez may be read to suggest that where a parent petitions for a DVPO on behalf of their
minor child based on the parent’s fear, such fear must also be “reasonable” because the court
described the mother’s fear as reasonable in that case. Rodriguez, 188 Wn.2d at 588, 599.
However, the court in Rodriguez did not explicitly state that a finding of objectively “reasonable
fear” was necessary in order to issue a DVPO on that basis. Id. Where a protected person seeks a
permanent restraining order, the court is required to make an additional finding that the protected
person is reasonably in fear of an imminent threat of future acts of domestic violence. Freeman,
169 Wn.2d at 676. In a footnote, the court in Rodriguez recognized this distinction and stated that
the mother was not required to demonstrate a “‘reasonable fear of future harm’” because she sought
a restraining order for a minor child that would expire in one year. 188 Wn.2d at 595 n.4. For
such a protection order, “[n]o showing of ‘actual risk of future harm’ is required” under the statute.
Id. (quoting RCW 26.50.060(2)). The same is true here because the DVPO was set to expire one
year from the date it was issued.
                                                13
No. 52019-2-II


residential time with Hollis in a distraught state wherein she “would not talk, she would scream,

she would be in a fetal position on the bed.” Id. at 45.

       Hollis’s act of spraining H.H.’s wrist while arguing with her over the iPod further supports

the superior court’s finding that Hollis placed H.H. and Goodwin in fear of imminent harm. Hollis

does not dispute that the iPod incident occurred; he disputes only the severity of the event and the

determination that it exceeded the scope of permissible discipline. While Goodwin’s and Hollis’s

testimony differed regarding whether H.H. sustained an injury when Hollis attempted to get H.H.

out of bed, the superior court found Goodwin’s testimony credible. “The reviewing court should

not decide the credibility of witnesses or weigh the evidence.” In re Welfare of A.W., 182 Wn.2d

689, 711, 344 P.3d 1186 (2015). As we note above, even evidence that is disputed can be

considered substantial and can support the superior court’s finding. Merriman, 168 Wn.2d at 631.

       This iPod incident placed H.H. and Goodwin in enough fear to seek a restraining order

against Hollis that eventually resulted in a parenting plan that terminated all residential time

between Hollis and H.H., as well as an agreement between Goodwin and Hollis that Hollis would

not contact H.H. Therefore, this event, along with Hollis’s continued attempts at contact with H.H.

in contravention of the agreement between Goodwin and Hollis that Hollis not contact H.H.,

constitute substantial evidence sufficient to support the superior court’s findings that Hollis’s

conduct caused H.H.’s and Goodwin’s fear, and this finding in turn supports the conclusion that

Hollis committed domestic violence as defined in former RCW 26.50.010(1). Accordingly, in

denying the motion to revise, the superior court did not abuse its discretion.




                                                 14
No. 52019-2-II


B. PHYSICAL HARM, BODILY INJURY, OR ASSAULT

       In addition, Hollis challenges the superior court’s conclusion that the injury H.H. sustained

during the iPod incident was the result of unlawful discipline under RCW 9A.16.100. Relying on

In re Dependency of H.S., 188 Wn. App. 654, 665, 356 P.3d 202 (2015), Hollis argues that the

superior court abused its discretion in making this finding by substituting its beliefs of

unreasonable discipline for the statutory standard. To the extent Hollis asks us to reverse the

superior court’s denial of his motion to revise because the superior court incorrectly concluded

that he committed unlawful discipline under RCW 9A.16.100, we disagree.

       Although Hollis describes the superior court’s determination that the conduct was unlawful

discipline under RCW 9A.16.100 as a finding of fact, it is a conclusion of law. In applying the

statute to the alleged conduct, the superior court engaged in an act of legal interpretation beyond

merely deciding whether the act itself occurred. See In re Welfare of A.L.C., 8 Wn. App. 2d 864,

871, 439 P.3d 694 (2019). When a conclusion of law is mislabeled as a factual finding, we will

construe it as a conclusion of law. Dep’t of Labor & Indus. v. Lyons Enter’s., Inc., 186 Wn. App.

518, 529, 347 P.3d 464 (2015), aff’d, 185 Wn.2d 721, 374 P.3d 1097 (2016). We review a

conclusion of law de novo. Hegwine, 162 Wn.2d at 353.

       Hollis’s reliance on H.S. is misplaced because the degree of injuries sustained by H.H. and

H.S. are distinguishable. See 188 Wn. App. at 665. In H.S., the father slapped a 16-year-old

special needs child with an open hand on the mouth several times, “but there were no marks or

lasting pain from any physical discipline.” Id. RCW 9A.16.100 permits the use of “reasonable

and moderate physical discipline” so long as it does not cause “‘bodily harm greater than transient

pain or minor temporary marks.’” Id. (quoting RCW 9A.16.100).


                                                15
No. 52019-2-II


       Here, Goodwin testified and the superior court found credible that Hollis’s act of discipline

caused H.H. to suffer a sprained wrist. Hollis also does not challenge the superior court’s finding

that H.H. sustained a sprain as a result of his attempt at corrective discipline on appeal.

“Unchallenged findings of facts are verities on appeal.” A.W., 182 Wn.2d. at 711. A sprained

wrist is more than transient pain or a minor and temporary mark and therefore exceeds the scope

of reasonable and moderate physical discipline permitted by RCW 9A.16.100. See H.S., 188 Wn.

App. at 665. The superior court did not err in declining to revise the commissioner’s conclusion

that the injury sustained by H.H. exceeded the scope of reasonable discipline under RCW

9A.16.100 and that the sprain was an act of physical harm, injury, or assault constituting domestic

violence under former RCW 26.50.010(1).

C. ORDER TO SURRENDER WEAPONS

       Hollis claims that the superior court erred in declining to revise the commissioner’s

conclusion that Hollis poses a credible threat to the physical safety of either of the protected

persons in the order. Thus, Hollis claims, the order to surrender weapons that relied on this legal

conclusion must be reversed. We disagree.

       “Under RCW 9.41.800(3), when the court issues a domestic violence protection order that

meets certain statutory conditions, the court must also order the restrained person to surrender all

firearms and other dangerous weapon.” Braatz v. Braatz, 2 Wn. App. 2d 889, 895, 413 P.3d 612,

review denied, 190 Wn.2d 1031 (2018). The protection order met all the statutory conditions that

required the superior court to also enter the order to surrender weapons under former RCW

9.41.800(3).




                                                16
No. 52019-2-II


        To determine whether Hollis poses a credible threat, the superior court was required to

interpret the legal significance of the evidence, and therefore this determination is properly

construed as a legal conclusion. See A.L.C., 8 Wn. App. 2d at 871. Accordingly, we must

determine whether substantial evidence supports the superior court’s findings and whether those

findings support the conclusion that Hollis poses a credible threat to the physical safety of the

protected persons in the order. Schermer, 161 Wn.2d at 940.

        The superior court did not specify which of its factual findings supported its conclusion

that Hollis poses a credible threat to the physical safety of the persons protected by the order. In

fact, the superior court believed that by granting the DVPO, he was required to enter the order to

surrender weapons as well. This is incorrect. While the issuance of a DVPO may be based solely

on a finding that the respondent to the petition has committed an act of domestic violence against

the petitioner, an order to surrender weapons can be issued only if the trial court additionally

concludes, among other requirements, that the respondent poses a credible threat to the physical

safety of the person(s) protected by the order. RCW 26.50.030(1); former RCW 26.50.060; former

RCW 9.41.800(3). The first inquiry looks to past conduct (whether the respondent committed an

act of domestic violence), and the second inquiry asks the superior court to determine whether the

respondent poses, presently or in the future, a threat to the physical safety of the person(s) protected

by the order.

        There is no evidence in the record that would support the conclusion that Hollis poses a

credible threat to the physical safety of Goodwin. The superior court’s conclusion that Hollis

committed an act of domestic violence against Goodwin was based on Goodwin’s reasonable fear

of the threat that Hollis posed to H.H. The superior court relied on Rodriguez as the legal basis


                                                  17
No. 52019-2-II


for this conclusion. But there was no evidence offered and no factual finding by the superior court

that Hollis had committed a physical act against Goodwin or threatened to commit a physical act

against Goodwin. Goodwin’s fear was based entirely on her fear for the safety of H.H.

         There is, however, evidence in the record that would support the conclusion that Hollis

poses a credible threat to the physical safety of H.H. First, the superior court found that Hollis

sprained H.H.’s wrist in April 2016 when he pulled her out of bed. The superior court also found

that following this event, Goodwin pursued a restraining order to prevent Hollis from having any

contact with H.H., but Goodwin dropped the restraining order on the condition that Hollis would

abide by an agreement with Goodwin that he not have any contact with H.H. unless H.H.

specifically requested contact.

         Second, the superior court found that in spite of this agreement, Hollis continued to contact

H.H. by dropping holiday and birthday cards off at her school.

         Hollis does not dispute any of these findings. Rather, Hollis relies on the fact that he did

not contact H.H. for one and a half years prior to the issuance of the DVPO, with the exception of

the birthday and Christmas cards that he delivered to H.H.’s school, to argue that he did not pose

a credible threat to the physical safety of H.H.

         However, the commissioner found that this conduct, which may have appeared

“innocuous” to Hollis, created a threat to the physical safety of H.H. because H.H. “would rather

end her life than have communication with Mr. Hollis.” RP (Apr. 3, 2018) at 9; RP (Dec. 6, 2017)

at 74.

         The factual findings made by the commissioner and adopted by the superior court support

the conclusion that Hollis poses a credible threat to the physical safety of H.H. Therefore, the


                                                   18
No. 52019-2-II


superior court did not err in declining to revise the ruling of the commissioner granting the order

to surrender weapons.

                                         CONCLUSION

        The superior court did not abuse its discretion when it denied Hollis’s motion to revise the

commissioner’s order because its decision was based on tenable grounds. Hollis’s challenge to

the superior court’s finding that he was the cause of H.H.’s and Goodwin’s fear fails because he

fails to demonstrate that these findings are unsupported by the record. Instead, he challenges only

the superior court’s interpretation of the evidence, which we will not disturb on appeal. See

Sherrell, 73 Wn. App. at 600-01. In addition, the superior court correctly concluded that Hollis’s

act of spraining H.H’s wrist was not lawful discipline under RCW 9A.16.100 because the injury

was not minor or transient. Finally, the superior court’s undisputed findings support its conclusion

that Hollis poses a credible threat to the physical safety of H.H. We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     CRUSER, J.
 We concur:



 WORSWICK, P.J.




 SUTTON, J.


                                                19